Citation Nr: 1641054	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

2.  Entitlement to a compensable disability rating for chronic otitis externa.

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, to include lumbar strain, lumbar spondylosis, and any associated neurologic abnormalities.

4.  Entitlement to service connection for a cervical spine disorder and any associated neurologic abnormalities, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar spine disability.

6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected lumbar spine disability.

7.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected lumbar spine disability.

8.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes.

9.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

12.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes.

13.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes and a lumbar spine disability.

14.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 (West 2014).

15.  Entitlement to service connection for a neuropsychiatric disorder.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from June 2010 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The June 2010 rating decision continued the noncompensable disability rating for otitis externa; increased the disability rating for lumbar strain and lumbar spondylosis to 20 percent, effective September 18, 2009; and denied service connection for cervical strain and cervical spondylosis, bilateral hip trochanteric bursitis, bilateral knee patellofemoral dysfunction, bilateral ankle strain, and a neuropsychiatric disorder.  The April 2012 rating decision granted service connection for diabetes and assigned a 20 percent rating, effective September 12, 2011; denied TDIU; and denied service connection for a kidney disorder, a heart disorder, hypertension, erectile dysfunction, radiculopathy of the bilateral upper and lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, and psychosis for the purpose of establishing eligibility for treatment only.

The Board notes that the issues of radiculopathy of the bilateral upper and lower extremities were developed by the RO as separate issues.  However, the General Rating Formula for Diseases and Injuries of the Spine provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1) (2015).  As such, the Board finds that radiculopathy of the bilateral upper extremities is part of the evaluation of the Veteran's cervical spine claim, and that radiculopathy of the bilateral lower extremities is part of the evaluation of his lumbar spine disability claim.  Accordingly, these issues have been recharacterized as such on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a neuropsychiatric disorder and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's diabetes has been controlled by an oral hypoglycemic agent, and has not required insulin, a restricted diet, or the regulation of activities.

2.  During the entirety of the appeal period, the Veteran's service-connected chronic otitis externa has not manifested symptoms to warrant a compensable disability rating.

3.  During the entirety of the appeal period, the Veteran's lumbar spine disability has been manifested by chronic low back pain, forward flexion to 40 degrees, combined range of motion (ROM) ranging from 120 to 140 degrees, and incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months due to intervertebral disc syndrome (IVDS); there is no evidence of any associated neurologic abnormalities, to include radiculopathy of the bilateral lower extremities.

4.  The Veteran's cervical spine disorder and any associated neurologic abnormalities, to include radiculopathy of the bilateral upper extremities, are not caused by service or any service-connected disability, and were not worsened beyond their normal progression due to any service-connected disability.

5.  The Veteran's bilateral hip disorder is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.

6.  The Veteran's bilateral knee disorder is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.

7.  The Veteran's bilateral ankle disorder is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.

8.  The evidence of record does not show that the Veteran has a current diagnosis of a kidney disorder that was incurred in or resulted from active duty service, or is related to his service-connected diabetes.

9.  The evidence of record does not show that the Veteran has a current diagnosis of a heart disorder that was incurred in or resulted from active duty service, or is related to his service-connected diabetes.

10.  The Veteran's hypertension did not become manifest to a compensable degree within one year of service separation, is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.

11.  The Veteran's erectile dysfunction is not caused by service or any service-connected disability, and was not worsened beyond its normal progression due to any service-connected disability.

12.  The evidence of record does not show that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities that was incurred in or resulted from active duty service, or is related to his service-connected diabetes or lumbar spine disability. 

13.  The evidence of record does not show that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities that was incurred in or resulted from active duty service, or is related to his service-connected diabetes or lumbar spine disability.

14.  Although the Veteran served during the Vietnam era, he did not develop an active psychosis during active military service or within two years of separation from active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a compensable disability rating for service-connected chronic otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.86, DC 6210 (2015).

3.  The criteria for an increased rating in excess of 20 percent for a service-connected lumbar spine disability have not been met.  38 US.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5237 (2015).

4.  The criteria for service connection for a cervical spine disorder and any associated neurologic abnormalities, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  The criteria for service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for a bilateral knee disorder, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7.  The criteria for service connection for a bilateral ankle disorder, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  The criteria for service connection for a kidney disorder, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

9.  The criteria for service connection for a heart disorder, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

10.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

11.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

12.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes and lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

13.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes and lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

14.  The criteria for entitlement to benefits for treatment purposes for a psychosis pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's service connection claims, VA's duty to notify was satisfied by letters on October 27, 2009; and March 13, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying VA's duty to notify in this case.  Dingess, supra.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regarding the claims for increased disability ratings, VA sent a letter to the Veteran in October 2009, which set out the type of evidence needed to substantiate his claim.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran, as well as Social Security Administration (SSA) records.  In addition, the Veteran underwent VA examinations during the appeal period in December 2009 for his cervical spine disorder, bilateral hip disorder, bilateral knee disorder, and bilateral ankle disorder; in December 2009 and March 2012 for chronic otitis externa, and lumbar spine disability; in March 2012 for his diabetes, heart disorder, hypertension, erectile dysfunction.; and in December 2009, March 2012, and April 2012 for his peripheral neuropathy  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes

Service connection for diabetes was granted in an April 2012 rating decision, and an initial rating of 20 percent was assigned under DC 7913, effective September 12, 2011.  The Veteran generally disagreed with all issues in his June 2012 Notice of Disagreement (NOD) and has not made any specific contentions regarding this claim.  However, the evidence does not demonstrate that a higher initial rating is warranted.

The criteria set out under DC 7913 provide a 20 percent rating where diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.

A 40 percent rating is available where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

A 60 percent rating is available where diabetes requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is available where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913.

The rating of diabetes under DC 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that, if a criterion is not met at any one level, a claimant can only be rated at the level that does not require the missing criterion.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Board finds that the words "with" and "plus," as used in the rating criteria are the equivalent of "and," signifying that each of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions, signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied.

As the rating criteria are successive, the determination of entitlement to any rating in excess of 20 percent turns on a finding that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.

The Board finds that a rating in excess of 20 percent for the Veteran's diabetes is not warranted.  While the record reflects the use of oral hypoglycemic agents, the weight of the evidence reflects no requirement for a restricted diet and regulation of activities, which are required.

VA treatment records from August 2011 to September 2011 reflect diagnoses of controlled diabetes; treatment by metformin, which is an oral hypoglycemic agent; and the reinforcement of diet and exercise as tolerated.  See Virtual VA, 4/20/12 CAPRI, p. 159, 171, 191.

A March 2012 VA examination report notes treatment of the Veteran's diabetes by the prescription of oral hypoglycemic agent(s).  The VA examiner stated that the Veteran was not required to regulate activities and did not visit a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.

VA treatment records from April 2012 to May 2013 reflect diagnoses of controlled diabetes and the use of metformin.  See 4/20/12 CAPRI at 6; Virtual VA, 7/8/13 CAPRI, p. 6, 43.

Accordingly, the Board finds that an initial rating in excess of 20 percent for diabetes is not warranted as the Veteran's diabetes does not require insulin.  Additionally, although diabetic diet and daily exercise were encouraged and reinforced when the Veteran was first diagnosed in August 2011, the March 2012 VA examination stated that the regulation of activities was not required, and there is no indication that a restricted diet was necessary, in order to medically manage the Veteran's diabetes.

The Board has considered whether there are complications of diabetes that should be separately rated, such as hypertension, erectile dysfunction, a kidney disorder, and a heart disorder, but finds that the evidence does not reveal any such complications.  These issues are discussed in further detail below.

As the Veteran has not required insulin, restricted diet, and regulation of activities and as there are no separately ratable complications of diabetes, the Board concludes that an initial rating in excess of 20 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Chronic Otitis Externa

The Veteran is service-connected for chronic otitis externa, which has been evaluated as noncompensable under 38 C.F.R. § 4.86, DC 6210.  Under this provision, the sole rating of 10 percent is warranted for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

The Veteran generally disagreed with all issues in his August 2010 and June 2012 NODs and has not made any specific contentions regarding this claim.  However, the evidence does not demonstrate that a compensable disability rating is warranted.

In the present case, a February 2010 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran reported no complaints involving his ear canal and that he was not receiving treatment for any ear conditions.  On physical examination, he was found to have no active ear disease present; no infections, suppuration, effusion, or aural polyps; and no peripheral vestibular disorders.  The VA examiner found no auditory ear canal disease.

A March 2012 VA treatment record reflects that the Veteran denied earache, buzzing, ringing, discharge, and bleeding; had no deformities, lumps, or skin lesions of the auricles; and had no discharge, foreign bodies, redness, or swelling of the canals.  See Virtual VA, 4/20/12 CAPRI, p. 70, 72-73.

A March 2012 VA examination report reflects a diagnosis of chronic otitis externa.  However, the Veteran denied having an active ear infection at that moment; denied any ear infection since more than five years prior; and denied any ear pain, swelling, or discharge.  Physical examination revealed normal external ear, ear canal, tympanic membrane, and gait.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that, throughout the appeal period, the evidence does not demonstrate that a compensable disability rating is warranted under DC 6210 as the Veteran has exhibited no symptoms.  In fact, the Veteran has reported no complaints of or treatment for chronic otitis externa, and has consistently denied any swelling, discharge, and itching.

In his August 2010 NOD, the Veteran generally stated that he was not examined properly for all conditions claimed.  However, despite his general allegations, based on the evidence of record, there is no indication, nor does the Veteran specifically contend, that he began experiencing symptoms of or began receiving treatment for his service-connected disability.  As such, the Board finds that a remand is not necessary.

The Board has considered whether the Veteran would be entitled to a compensable rating for his chronic otitis externa under any other diagnostic code.  As the record is void of any evidence of Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, chronic otitis media, otosclerosis, peripheral vestibular disorders, perforation of the tympanic membrane, or tinnitus, and the Veteran does not assert that such symptoms exist, the Board finds the Veteran does not warrant separate ratings pertaining to diseases of the ear.  38 C.F.R. § 4.87, DCs 6200-6260.

The Veteran also complained of bilateral hearing loss for about one year at his February 2010 VA examination, and was subsequently diagnosed with bilateral sensorineural hearing loss.  However, the evidence does not suggest, nor does the Veteran contend, that his hearing loss is associated with his chronic otitis externa.  Consequently, an increased rating based on hearing loss is not warranted.  38 C.F.R. § 4.85, DC 6100.

Accordingly, a compensable disability rating for chronic otitis externa is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The last two digits of "99" are used for all unlisted conditions.  Id.  As such, the Veteran's lumbar spine disability is unlisted and thus rated as a lumbosacral strain.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

The general rating formula provides for a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2015).

A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran filed an NOD in August 2010 in response to the June 2010 rating decision, which increased the disability rating for a lumbar spine disability to 20 percent; and another in June 2012 in response to an April 2012 rating decision continuing the 20 percent disability rating.

In this case, VA treatment records from December 2008 to June 2009 reflect no gross motor and sensory deficits.  See 6/21/10 VA Treatment Records at 2, 13-14.

Dr. N.O., a private physician, submitted a September 2009 letter in which she noted the Veteran's history of a back problem; strong back pain that was worsening; constant stiffness with continuous muscle spasm; and pain, fatigue, numbness, and pinprick sensation at the lower extremities.  She also noted that he reported that he could no longer tolerate prolonged sitting or standing positions; could not lift heavy things, bend, squat, or crawl; had limited ability to climb and reach; did not tolerate prolonged walking and climbing stairs; and had difficulty driving long distances.  She found that, after evaluating the Veteran's records, "it [was] more probable than not that his back problem had aggravated."  She also noted that his in-service back injury resulted in problems in different areas, including radiculopathy, which was "more probable than not associated to his problems and in consequence service connected."  However, she then stated that he should be evaluated for radiculopathy.  See VBMS, 9/18/09 Private Treatment Record.

A December 2009 VA treatment record notes chronic low back pain.  See 4/20/12 CAPRI at 322.

A December 2009 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran complained of radiating pain, stiffness, and weakness radiating to the lower extremities; and denied bladder or bowel dysfunction.  The VA examiner stated that forward flexion was to 40 degrees, with "functional loss of 50 degrees due to pain."  The combined ROM was 140 degrees.  The VA examiner found decreased pinprick in the lower extremities without specific dermatome; and no muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  He also noted that an April 2007 x-ray revealed mild degenerative joint disease (DJD) of the spine and sacroiliac joints.  The Veteran was diagnosed with lumbar strain and lumbar spondylosis, but not with radiculopathy.

VA treatment records from February 2010 to March 2012 reflect diagnoses of chronic back pain; denials of joint pain, swelling, redness, stiffness, back pain, decreased ROM, and any neurological problems, including weakness, paralysis, and numbness; and normal neurologic examinations with no gross motor and sensory deficit.  See VBMS, 6/21/10 VA Treatment Record, p. 36; 4/20/12 CAPRI at 72, 146, 159, 301.

A March 2012 VA examination report reflects diagnoses of lumbar strain and lumbar spondylosis, a history of constant low back pain, and the Veteran's complaint of constant low back pain with burning-like pain in the feet.  After repetitive-use testing, forward flexion was to 40 degrees, and combined ROM was 120 degrees.  There was no functional loss and/or functional impairment of the thoracolumbar spine besides less movement than normal and pain on movement.  The VA examiner found the Veteran to have localized tenderness or pain to palpation of joints and/or soft tissue of the thoracolumbar spine, guarding and/or muscle spasm that did not result in an abnormal gait or spinal contour, and no muscle atrophy.  He also stated that the Veteran had had incapacitating episodes of at least one week but less than two weeks over the past 12 months due to IVDS.  Sensory examinations revealed decreased sensation bilaterally at all levels of the lower extremities.  However, the VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also noted no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems).

An April 2012 VA treatment report continued to reflect a normal neurologic examination with no gross motor and sensory deficits.  See 4/20/12 CAPRI at 9.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for any portion of the appeal period.  The Veteran had forward flexion of the thoracolumbar spine to 40 degrees and combined ROM ranging from 120 to 140 degrees.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  Additionally, the Veteran was found not to have guarding or muscle spasm severe enough to result in an abnormal gait or spinal contour.

The Board acknowledges that the Veteran's service-connected lumbar spine disability causes chronic low back pain.  The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  38 C.F.R. § 4.71a, DCs 5235-5243.  In this sense, the complaints of pain are encompassed by the assigned rating in this case.  While the pain may cause flare-ups that may curtail the Veteran's regular functions, such instances do not equate to the next higher rating.  Here, despite the presence of pain upon movement, the evidence of record demonstrates that any additional limitations in the Veteran's ROM was considered and recorded by the December 2009 and March 2012 VA examiners.  The 20 percent rating is therefore appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

The Board also finds that a staged rating is not appropriate.  The Veteran did not exhibit any symptoms which demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 20 percent is not warranted for any portion of the period on appeal.

The Board has also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes.  At his March 2012 VA examination, the Veteran was found to have had incapacitating episodes of at least one week but less than two weeks over the past 12 months due to IVDS.  However, this warrants a 10 percent rating.  As such, a higher rating is not available under these rating criteria.  See 38 C.F.R. 4.71a, DC 5243.

The Board further finds that no separate rating is warranted for neurological disorders as both VA examiners found neurological examinations to be normal and there were no diagnoses of bowel or bladder problems or radiculopathy.  Although Dr. N.O. referenced radiculopathy as a result of the Veteran's in-service back injury, she did not actually diagnose him and instead stated that his radiculopathy should be further evaluated.  However, the remaining evidence does not demonstrate that the Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities.  Indeed, as outlined above, the Veteran was specifically evaluated for neurologic abnormalities, but none were diagnosed. 

Additionally, in his August 2010 NOD, the Veteran generally stated that he was not examined properly for all conditions claimed.  However, despite his general allegations, based on the evidence of record, there is no indication, nor does the Veteran specifically contend, that he began experiencing forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months due to IVDS.  As such, the Board finds that a remand is not necessary.

As such, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for a lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, arthritis (including spondylosis), and organic diseases of the nervous system (such as neuropathy and radiculopathy), become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as hypertension, arthritis, radiculopathy, and neuropathy are "chronic diseases" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset of peripheral neuropathy, which is current on appeal.  See 38 C.F.R. § 3.309(e).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App.at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Cervical Spine, Bilateral Hip, Bilateral Knee, and Bilateral Ankle Disorders

In September 2009, the Veteran filed claims for service connection for a cervical spine disorder, to include associated neurologic abnormalities; bilateral hip disorder; bilateral knee disorder; and bilateral ankle disorder, which he stated were all related to his lumbar spine disability.

Service treatment records reflect that the Veteran reported swollen or painful joints, arthritis or rheumatism, and a "trick" or locked knee at his April 1970 separation examination.  However, he was found to have a normal musculoskeletal evaluation, including those of the lower extremities and feet.  See VBMS, 12/30/15 STR, p. 4, 6.

A July 1974 VA treatment record reflects that the Veteran complained of right knee pain for the past three months.  See VBMS 7/30/84 VA 10-10 Forms, p. 13.

A 1992 SSA record reflects that the Veteran reported pain in the left hip and left knee, as well as a diagnosis of generalized osteoarthritis.  See VBMS, 9/19/16 Correspondence (VVA translation), p. 20.

VA treatment records from December 2008 to June 2009 reflect no gross motor and sensory deficits.  See 6/21/10 VA Treatment Records at 2, 13-14.

Dr. N.O., a private physician, submitted a letter in September 2009, in which she noted complaints of pain at the hips, ankles, and cervical area; limitation in ROM; pain in the hips after prolonged sitting; continuous bilateral knee pain; instability, recurrent episodes of "locking," clicking, and catching in the knees; and pain, fatigue, numbness, and pinprick sensation at the upper extremities.  Dr. N.O. opined as follows: 

[the Veteran] while on active service presented an injury to his back.  His back problem create also bad posture, loss of correct alignment and loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress in one side of the body that other.  This also brings weight bearing problems and with continuous stress applied in an incorrect form chronic degenerative changes can be present.  All of this brings problems at cervical area, hips, knees and ankles, as radiculopathy and neuropathy.  Please evaluate him carefully.  

After evaluation of records it is more probable than not that his back problem aggravated and his hips, knees, neck and ankle problems are service connected secondary to his back injury while inservice. Also evaluate for radiculopathy, neuropathy and depression which are more probable than not associated to his problems and in consequence service connected.

See 9/18/09 Private Treatment Record.

A December 2009 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran alleged pain in the hips, knees, and ankles, as well as cervical pain and radicular symptoms in the upper extremities, as a result of his service-connected lumbar spine disability.  He reported pain, stiffness, weakness, and limitations in ambulation and standing tolerance.  The VA examiner found tenderness at both trochanteric areas as well as in both knees and ankles; pain at the paravertebrals; no weakness or fatigue of the cervical spine; that the Veteran was unable to squat due to pain; and a nonantalgic gait.  He also determined that the Veteran had no postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the cervical spine and back.  He diagnosed the Veteran with cervical strain and cervical spondylosis, bilateral hip trochanteric bursitis, bilateral knee patellofemoral dysfunction, and bilateral ankle strain.  He then opined that all of the diagnosed disorders were not etiologically related to the Veteran's service-connected lumbar spine disability in terms of pathophysiology or etiology, and noted "the possibility of having degenerative joint disease in the lower extremities due to age (not related)."

VA treatment records from September 2011 to April 2012 reflect normal neurologic examinations with no gross motor and sensory deficit and that the Veteran denied any neurological problems, including weakness, paralysis, and numbness.  See 4/20/12 CAPRI at 9, 72, 146, 159.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claims must be denied as the preponderance of the evidence is against his claims that his service-connected lumbar spine disability caused or aggravated his cervical spine disorder, bilateral hip disorder, bilateral knee disorder, and bilateral ankle disorder.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability.  See 38 C.F.R. § 3.303(a).  Specifically, the Veteran has current diagnoses for a cervical disorder, specifically cervical strain and cervical spondylosis; a bilateral hip disorder, specifically bilateral hip trochanteric bursitis; a bilateral knee disorder, specifically bilateral knee patellofemoral dysfunction; and a bilateral ankle disorder, specifically bilateral ankle strain.  See VBMS, 12/24/09 VA Examination.

Regarding the Veteran's specific contentions that his cervical spine disorder and bilateral hip, knee, and ankle disorders are secondary to his lumbar spine disability, the Board finds that he is service-connected for a lumbar spine disability.  See 38 C.F.R. § 3.310.

However, the Board finds that the weight of the evidence is against a showing that the Veteran's cervical spine or his bilateral hip, knee, or ankle disorders are proximately due to or a result of the service-connected lumbar spine disability, including by way of aggravation.  

The Board acknowledges Dr. N.O.'s opinion, which vaguely indicates that the Veteran's service-connected lumbar spine disability caused or aggravated his cervical spine, hip, knee, and ankle disorders.  Specifically, she described the potential physical consequences of his lumbar spine disability and the resulting effects, including more stress on one side of the body than the other, bad posture, the loss of correct alignment, and the loss of curvature of the spine.  Additionally, she stated that chronic degenerative changes "could present" with continuous stress due to weight-bearing problems.  However, the opinion did not contain clinical records reflecting that the Veteran actually suffered from the pathology of the spine (i.e., bad posture, misalignment of the spine, etc.); nor were the "problems" of the cervical spine, hips, knees, or ankles asserted to be related to the service-connected lumbar spine disability, clinically described in the context of the pathology suffered to each joint, aside from the Veteran's claims of pain, instability, locking, stiffness, muscle spasm, fatigue, etc.  Indeed, Dr. N.O.'s tentative opinion specifically called for further evaluation to properly assess the Veteran medically. The vague description and assessment of the specific pathology affecting these areas of the musculoskeletal system frustrates the Boards ability to rely on this evidence as probative or persuasive.       

In contrast, the December 2009 VA examiner specifically found, in conjunction with clinical finding upon physical examination, that the Veteran did not have any gait abnormality, postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the cervical spine and back.  As a result, he opined that the Veteran's cervical, bilateral hip, bilateral knee, and bilateral ankle disorders were not etiologically related "in terms of etiology or pathophysiology" to his service-connected lumbar spine disability.  Furthermore, he noted the possibility of DJD in the lower extremities due to age, rather than the service-connected lumbar spine disability.  Accordingly, the Board finds this VA examiner's opinion to be more probative as it is supported by objective clinical findings and adequately addresses Dr. N.O.'s opinion.

The Board notes the Veteran's contentions that his cervical spine disorder, bilateral hip disorder, bilateral knee disorder, and bilateral ankle disorder are directly related to his service-connected lumbar spine disability.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex disorders, which requires knowledge of the causes and effects of the musculoskeletal system.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his cervical spine, bilateral hip, bilateral knee, and bilateral ankle disorders involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert, 21 Vet. App. at 462.  Therefore, the Veteran is not competent to opine as to any medical nexus between his current disorders and the service-connected lumbar spine disability.

In addition, the Board notes that the evidence of record does not demonstrate a manifestation of arthritis to a compensable degree within one year of service separation, or that he experienced chronic or continuous symptomatology during or since active duty service.  A diagnosis of generalized osteoarthritis is reflected in a 1992 SSA record, 22 years after separation.  Additionally, the first complaint of cervical pain was in Dr. N.O.'s September 2009 letter, and a diagnosis of cervical spondylosis was not made until December 2009, 39 years after separation.  Therefore, the chronic disease presumption and the provisions governing continuity of symptomatology do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Moreover, the herbicide exposure presumption does not apply, as cervical strain, cervical spondylosis, bilateral hip trochanteric bursitis, bilateral knee patellofemoral dysfunction, and bilateral ankle strain are not on the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

Furthermore, the Veteran does not contend that his cervical spine, bilateral hip, bilateral knee, and bilateral ankle disorders were incurred in service, nor does the evidence indicate such.  He reported some joint issues at separation, but did not provide any details or further explanation and was not found to have any abnormal clinical evaluations.  As such, the Board finds that there is no in-service incurrence of his cervical spine, bilateral hip, bilateral knee, and bilateral ankle disorders.

The Board notes that a nexus opinion based on direct service connection was not obtained.  However, as discussed above, the evidence does not reflect an in-service injury, diagnosis, or event to which a current disability could be linked, or any competent and probative evidence otherwise linking his disorders to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In fact, the Veteran does not allege that his disorders were incurred in or caused by his active duty service.

Therefore, the evidence weighs against a finding that the Veteran's cervical spine, bilateral hip, bilateral knee, and bilateral ankle disorders are related to active duty service or service-connected lumbar spine disability in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Kidney Disorder

In September 2011, the Veteran filed a claim for service connection for a kidney disorder, secondary to his service-connected diabetes.  However, based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claim.  Specifically, the evidence does not demonstrate that the Veteran has a diagnosis of a current chronic kidney disorder.

VA treatment records do not reveal any complaint of, treatment for, or diagnosis of any kidney disorder.

A March 2012 VA examination report reflects no diagnosis of a kidney condition.  In fact, the Veteran denied any kidney condition at that time.

As noted above, the Veteran is competent to describe his symptoms, but is not competent to diagnose any kind of kidney disorder, which requires medical expertise.  See Jandreau, 492 F.3d at 1376-77; see also Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).  See 38 C.F.R. § 3.159 (a)(1).  Therefore, there is no competent evidence reflecting a diagnosis of a kidney disorder.

As such, the Board concludes that service connection for a kidney disorder, on a direct or secondary basis, is not warranted.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

C.  Heart Disorder

In September 2011, the Veteran filed a claim for service connection for a heart disorder, secondary to his service-connected diabetes.  However, based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claim.  Specifically, the evidence does not demonstrate that the Veteran has a diagnosis of a current chronic heart disorder.

VA treatment records from April 1982 to March 2012 reflect the absence of a cardiac condition or abnormalities, regular rate and rhythm, the absence of murmurs or gallops, an October 1996 x-ray that revealed no significant cardiopulmonary abnormality, and a normal myocardial perfusion study in August 2010.  See VBMS, 7/30/84 VA Treatment Records, p. 17; 4/24/10 VA 10-1000 (R hand); 4/24/10 VA Treatment Records, p. 4; 6/21/10 VA Treatment Records, p. 2, 17.  See also 4/20/12 CAPRI at 35, 71, 73, 145-47, 252.

A March 2012 VA examination report reflects no diagnosis of a heart condition.  The VA examiner stated that no heart condition was identified in the medical records or that day's examination.  Physical examination revealed regular rhythm, a point of maximum impact at the fifth intercostal space, normal heart sounds, no jugular-venous distension, clear auscultation of the lungs, normal peripheral pulses, and no peripheral edema.  The VA examiner noted a normal electrocardiography (EKG) in March 2012 and a normal Multi Gated Acquisition Scan in July 2010.

An April 2012 VA treatment record noted the use of amlodipine besylate and Lisinopril as treatment of a heart disorder or high blood pressure.  See 4/20/12 CAPRI at 5-6.  However, as stated below, the Veteran has a current diagnosis of hypertension, for which he receives treatment.  Furthermore, VA treatment records from April 2012 and May 2013 continue to note regular rhythm and no murmurs, clicks, or gallops.  See id. at 8; 7/8/13 CAPRI at 6.

As noted above, the Veteran is competent to describe his symptoms, but is not competent to diagnose any kind of heart disorder, which requires medical expertise.  See Jandreau, 492 F.3d at 1376-77; see also Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).  See 38 C.F.R. § 3.159 (a)(1).  Therefore, there is no competent evidence reflecting a diagnosis of a heart disorder.

Accordingly, the evidence does not demonstrate that the Veteran has a diagnosis of a current chronic heart disorder.  As such, the Board concludes that service connection for a heart disorder, on a direct or secondary basis, is not warranted.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

D.  Hypertension

In September 2011, the Veteran filed a claim for service connection for hypertension, secondary to his service-connected diabetes.  In January 2012, he stated that he was diagnosed with hypertension on or around 1980.  See VBMS, 1/26/12 Report of General Information.

Service treatment records reflect that he denied high blood pressure at his April 1968 enlistment examination, at which time he had a blood pressure reading of 110/74.  At his April 1970 separation examination, he reported high or low blood pressure, but was found to have a blood pressure reading of 130/74.  See VBMS, 7/18/16 Correspondence, p. 4-5; 12/30/15 STR at 4, 6, 35.

There is no indication of complaints of, treatment for, or diagnosis of hypertension until December 2008.  A VA treatment record reflects a follow-up appointment for hypertension, impaired fasting glucose levels, and a diagnosis of hypertension.  See 6/21/10 VA Treatment Records at 2, 4.  VA treatment records from February 2009 to March 2012 show continued treatment and evaluation of hypertension.  See id. at 8, 16, 32; 4/20/12 CAPRI at 36, 159, 215, 301.

A March 2012 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his symptoms.  A diagnosis of hypertension was noted as of 1999.  The VA examiner opined that the Veteran did not have hypertension that was at least as likely as not due to diabetes.  Specifically, he opined that the Veteran's hypertension was less likely than not proximately due to, aggravated by, or the result of service-connected diabetes as there was no microalbuminuria present.  He did not provide a direct service connection opinion.  He also provided a Disability Benefits Questionnaire (DBQ) for diabetes, which reflects a diagnosis of diabetes since August 2011.

VA treatment records from April 2012 to May 2013 reflect continued treatment and evaluation of hypertension.  See 4/20/12 CAPRI at 506; 7/8/13 CAPRI at 6, 29, 43.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for hypertension must be denied as the preponderance of the evidence is against his claim that the service-connected diabetes caused or aggravated his hypertension.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability.  See 38 C.F.R. § 3.303(a).  Hypertension is considered manifest to a compensable degree when diastolic pressure is predominantly 100 or more, systolic pressure of 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101 (2015).  See also the discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Veteran has hypertension which meets the definition under VA law.

Regarding the Veteran's specific contentions that his hypertension is secondary to his diabetes, the Board finds that he is service-connected for diabetes.  See 38 C.F.R. § 3.310.

However, the Board finds that there is no nexus showing that the Veteran's service-connected diabetes caused or aggravated his hypertension.  The March 2012 VA examiner found no nexus between hypertension and the Veteran's service-connected diabetes based on the lack of microalbuminuria.  Additionally, the March 2012 DBQ for diabetes reflects a diagnosis of diabetes since August 2011, 12 years after his onset of hypertension.

The Board notes the Veteran's contentions that his hypertension is directly related to his service-connected diabetes.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of hypertension and of the effects of diabetes on other bodily systems.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his hypertension involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert, 21 Vet. App. at 462.  Therefore, the Veteran is not competent to opine as to any medical nexus between his current hypertension and the service-connected diabetes.  As such, there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element.

In addition, the Board notes that the evidence of record does not demonstrate a manifestation of hypertension to a compensable degree within one year of service separation, or that he experienced chronic or continuous symptomatology during or since active duty service.  In fact, the Veteran reported an onset of hypertension in 1980, which was 10 years after separation from service, and the March 2012 VA examiner noted a diagnosis of hypertension since 1999, 29 years after separation.  Therefore, the presumption of service connection for hypertension as a chronic disease and the provisions governing continuity of symptomatology do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Moreover, hypertension is not on the list of diseases associated with herbicide exposure.  As such, the herbicide exposure presumption does not apply.  See 38 C.F.R. § 3.309(e).

Furthermore, the Veteran does not contend that his hypertension was incurred in service, nor does the evidence indicate such.  He reported abnormal blood pressure at separation, but did not provide any details or further explanation.  His blood pressure readings during service were also normal.  As such, the Board finds that there is no in-service incurrence of his hypertension.

The Board notes that a nexus opinion based on direct service connection was not obtained.  However, as discussed above, the evidence does not reflect an in-service injury, diagnosis, or event to which a current disability could be linked, or any competent and probative evidence otherwise linking hypertension to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In fact, the Veteran does not allege that hypertension was incurred in or caused by his active duty service.

Therefore, the evidence weighs against a finding that the Veteran's hypertension is related to active duty service or service-connected diabetes in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Erectile Dysfunction

In September 2011, the Veteran filed a claim for service connection for erectile dysfunction, secondary to his service-connected diabetes.

Service treatment records reveal no complaints of, treatments for, or diagnoses of erectile dysfunction at any time during service.

VA treatment records from December 2009 to December 2010 reflect a diagnosis of erectile dysfunction and treatment with the use of medication.

A March 2012 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran was found to have a diagnosis of erectile dysfunction as of 2002.  The VA examiner stated that the etiology of the Veteran's erectile dysfunction was emotional, and opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected disability.  He explained that the Veteran was diagnosed with erectile dysfunction nine years prior to the diabetes diagnosis.  He did not provide a direct service connection opinion.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for erectile dysfunction must be denied as the preponderance of the evidence is against his claim that the service-connected diabetes caused or aggravated his erectile dysfunction.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current diagnosis of erectile dysfunction.  See 38 C.F.R. § 3.303(a).

Regarding the Veteran's specific contentions that his erectile dysfunction is secondary to his diabetes, the Board finds that he is service-connected for diabetes.  See 38 C.F.R. § 3.310.  However, the Board finds that there is no nexus showing that the Veteran's service-connected diabetes caused or aggravated his erectile dysfunction.  The March 2012 VA examiner found no nexus between the Veteran's erectile dysfunction and service-connected diabetes based on the fact that his erectile dysfunction diagnosis was so much earlier than his diabetes diagnosis.  Rather, he stated that the etiology of the Veteran's erectile dysfunction was emotional.

The Board notes the Veteran's contentions that his erectile dysfunction is directly related to his service-connected diabetes.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of erectile dysfunction and of the effects of diabetes on other bodily systems.  See Kahana, 24 Vet. App. at 437.  Under the circumstances of this case, the determination of the nature or etiology of his erectile dysfunction involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert, 21 Vet. App. at 462.  Therefore, the Veteran is not competent to opine as to any medical nexus between his current erectile dysfunction and the service-connected diabetes.  As such, there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element.

Moreover, erectile dysfunction is not on the list of diseases associated with herbicide exposure.  As such, the herbicide exposure presumption does not apply.  See 38 C.F.R. § 3.309(e).

The Board notes that a nexus opinion based on direct service connection was not obtained.  However, as discussed above, the evidence does not reflect an in-service injury, diagnosis, or event to which a current disability could be linked, or any competent and probative evidence otherwise linking hypertension to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.  In fact, the Veteran does not contend that his erectile dysfunction was incurred in service, nor does the evidence indicate such.  As such, the Board finds that there is no in-service incurrence of his erectile dysfunction and, therefore, no need for a VA examination.

Therefore, the evidence weighs against a finding that the Veteran's erectile dysfunction is related to active duty service or his service-connected diabetes in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.

F.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

In September 2009, the Veteran filed a claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities secondary to his service-connected lumbar spine disability.  Additionally, in September 2011, he contended that his neuropathy was related to his diabetes.  However, based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claims.

Service treatment records reveal no complaints of, treatments for, or diagnoses of peripheral neuropathy at any time during service.  In fact, the Veteran's April 1970 separation examination report reflects a normal neurologic clinical evaluation.  See 12/30/15 STR at 6.

In April 1982, the Veteran was provided a VA examination to assess for possible Agent Orange toxicity.  The Veteran reported that he suspected indirect exposure from May 1969 to April 1970 for a period of over six months while passing through, camping in, or working in previously defoliated areas.  He was found to have no symptoms that were attributed to Agent Orange exposure, negative evaluation of the extremities, and no neurologic deficits.  See 7/30/84 VA Treatment Records at 1, 3, 7, 17.

VA treatment records reflect that the Veteran had a post-service injury to his right hand around November 1991, which lacerated the flexor tendons and nerves and resulted in decreased sensory in the fifth digit of the right hand.  See 4/24/10 VA 10-1000 (R hand); 4/24/10 VA 10-10 Forms (11/91).

SSA records reflect that the Veteran presented impaired right hand sensation and stereognosis and had had occupational therapy for right ulnar neuropathy resulting from a right arm laceration.  See VBMS, 4/24/10 SSA/SSI Letter (eval).  The remaining records discuss the right hand injury residuals and include a diagnosis of carpal tunnel syndrome. See VBMS, 4/24/10 SSA/SSI Letter (7/13/92 disability report); 9/19/16 Correspondence (VVA translation), p. 25.

VA treatment records from December 2008 to June 2009 reflect normal neurologic examinations with no gross motor and sensory deficits.  See 6/21/10 VA Treatment Records at 2, 13, 14.

Dr. N.O., a private physician, noted pain, fatigue, and numbness, and pinprick sensation at the upper and lower extremities.  Although she stated that the Veteran's lumbar spine disability brought problems such as neuropathy and that neuropathy was "more probable than not associated to his problems," she recommended evaluation of his neuropathy.  See 9/18/09 Private Treatment Record.

A December 2009 VA examination report reflects evaluation of the Veteran's spine, and indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  An objective sensory examination revealed decreased pinprick in the upper and lower extremities without specific dermatome.  The Veteran was diagnosed with peripheral neuropathy in the upper and lower extremities.  The VA examiner opined that peripheral neuropathy in the upper and lower extremities was not etiologically or pathophysiologically related to the Veteran's service-connected lumbar spine disability, specifically a lumbar strain and myositis, and explained that a lumbar strain is a muscular condition that is unrelated to nerves.

VA treatment records from September 2011 to March 2012 reflect no gross motor and sensory deficit; and the denial of any neurological problems, peripheral-vascular problems, weakness, paralysis, and numbness.  See 4/20/12 CAPRI at 72, 146, 159.

A March 2012 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Diabetes Mellitus DBQ reflects that the Veteran was not found to have diabetic peripheral neuropathy of the upper or lower extremities.

An April 2012 VA examiner, who was a neurologist, completed a Diabetic Sensory-Motor Peripheral Neuropathy DBQ.  He found that the Veteran did not have diabetic peripheral neuropathy of the bilateral upper extremities.  However, he found that the Veteran had symptoms attributable to diabetic peripheral neuropathy, specifically mild numbness in the bilateral lower extremities and numbness in the lateral aspect of the left thigh.  As the Veteran had indications of possible mild peripheral neuropathy, an electromyography (EMG)/nerve conduction velocity (NCV) study was performed, which reflected normal bilateral lower extremities with no evidence of peripheral neuropathy.  See 4/20/12 CAPRI at 9.  As such, the VA examiner stated that there was no conclusive evidence to support a diagnosis of peripheral neuropathy.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claims for peripheral neuropathy of the bilateral upper and lower extremities must be denied as the preponderance of the evidence is against his claims.  Specifically, the evidence does not demonstrate that the Veteran has a diagnosis of peripheral neuropathy of the bilateral upper or lower extremities.

The Board notes that the December 2009 VA examiner, who was a physician, diagnosed the Veteran with peripheral neuropathy of the bilateral upper and lower extremities.  Generally, a diagnosis made during the appeals period is considered to meet the requirement of a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in this case, the remaining evidence of record rebuts that diagnosis.  Specifically, the April 2012 VA examination by a neurologist found that there was no conclusive evidence to support a diagnosis of peripheral neuropathy.  The Board finds the April 2012 VA examiner's findings and opinion to be more probative as he was more qualified as a neurologist to provide a current diagnosis, and as he performed an EMG/NCV study which revealed no peripheral neuropathy.

As noted above, the Veteran is competent to describe his symptoms, but he is not competent to diagnose peripheral neuropathy, which requires medical expertise.  See Jandreau, 492 F.3d at 1376-77; see also Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).  See 38 C.F.R. § 3.159 (a)(1).  Therefore, the weight of the evidence does not demonstrate a diagnosis of peripheral neuropathy.

As such, the Board concludes that service connection for peripheral neuropathy of the bilateral upper and lower extremities, on a direct or secondary basis, is not warranted.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

G.  Psychosis for Purposes of Eligibility for Treatment

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam Era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service; and (2) before July 26, 1949, in the case of a veteran of World War II; before February 1, 1957, in the case of a veteran of the Korean conflict; before May 8, 1977, in the case of a Vietnam era veteran; or before the end of the 2-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.

The term "psychosis" is defined in 38 C.F.R. § 3.384 as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-5):  (a) brief psychotic disorder, (b) delusional disorder, (c) psychotic disorder due to general medical condition, (d) other specified schizophrenia spectrum and other psychotic disorder, (e) schizoaffective disorder, (f) schizophrenia, (g) schizophreniform disorder, and (h) substance/medication-induced psychotic disorder.

Although the Veteran served on active military duty from May 1968 to April 1970 during the Vietnam era, he does not meet the criteria under 38 U.S.C.A. § 1702(a).  That is, the evidence of record does not establish that he developed an active psychosis during active military service or within two years of separation from active military service.

Service treatment records do not reveal any complaints, treatments, or diagnoses of a psychosis or any other acquired psychiatric disorder.  In fact, the Veteran had normal psychiatric clinical evaluations at examinations for enlistment in April 1968 and separation in April 1970.

There is also no medical evidence of record for an active psychosis within two years of separation from active military service.  The earliest mention of any kind of mental health diagnosis was in February 1992 (anxiety disorder status post right hand trauma), and no diagnosis of a psychosis as defined under 38 C.F.R. § 3.384 until November 1996 (schizophrenia paranoid type), 26 years after separation from service.  See 4/24/10 SSA/SSI Letter (eval).

Moreover, without medical training or expertise, the Veteran is not competent to diagnose himself with a particular disorder, such as a psychosis versus another disorder, during service or within two years of discharge from active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1376-77.

Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis or mental illness under 38 U.S.C.A. § 1702.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes is denied.

Entitlement to a compensable disability rating for chronic otitis externa is denied.

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, to include lumbar strain, lumbar spondylosis, and any associated neurologic abnormalities, is denied.

Entitlement to service connection for a cervical spine disorder and any associated neurologic abnormalities, to include as secondary to a service-connected lumbar spine disability, is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar spine disability, is denied.

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected lumbar spine disability, is denied.

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected lumbar spine disability, is denied.

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes and lumbar spine disability, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes and lumbar spine disability, is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

First, the Veteran was diagnosed with major depression with psychotic features in March 1992, severe progressive depression in September 1992, and schizophrenia paranoid type in November 1996.  VA treatment records from December 2008 to May 2013 also reflect treatment for a psychiatric disorder, specifically major depressive disorder and anxiety.

Dr. N.O.'s September 2009 letter stated that, as a result of his medical issues, the Veteran had marked decrease in interest and pleasure in most activities; and had frustration, anxiety, irritability, depressed mood most of the day, insomnia, feeling of worthlessness, fatigue or low energy nearly every day, and decreased concentration and memory problems.  As such the Veteran has a current disability and an indication that his psychiatric disorder may be associated with service-connected disabilities, including his lumbar spine disability.  McLendon, 20 Vet. App. at 83.  However, no VA opinion was provided.

Additionally, the Veteran also submitted claims for TDIU in November 2009 as well as in September 2011.  He was denied because he did not meet the schedular requirements and because the evidence did not show that he is unemployable due to service-connected disabilities.  However, as his claims for service connection for a neuropsychiatric disorder is remanded herein, the outcome of the remanded issue may affect the legal analysis of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For this reason, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims of service connection for a neuropsychiatric disorder and peripheral neuropathy of the bilateral lower extremities.  Therefore, to permit the Veteran the full benefit of his procedural and substantive rights, the Board will remand the TDIU claim to the AOJ for readjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2.  Afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed neuropsychiatric disorder.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following questions:

a)  What are the Veteran's current psychiatric disabilities, if any?  If there is a change from a prior diagnosis, the examiner should address whether the change in diagnosis is a progression of a prior diagnosis, a correction of an error in the prior diagnosis, or development of a new and separate condition.  Specifically, the examiner should address previously diagnosed psychiatric disorders.

b)  If a neuropsychiatric disorder is diagnosed, is it at least as likely as not (at least a 50 percent probability) that such psychiatric disability is proximately due to or the result of the service-connected lumbar spine disability?  Why or why not?  In answering this question, please comment on the effect of the symptoms associated with the service-connected lumbar spine disability (i.e. pain and other limits on physical activity).

c) If a neuropsychiatric disorder is diagnosed but the answer to the answer above (b) is negative, is it at least as likely as not (at least a 50 percent probability) that any increase in the existing nonservice-connected psychiatric disability is proximately due to or the result of the service-connected lumbar spine disability that is not due to the natural progress of the disease? Why or why not?  In answering this question, please comment on the effect of the symptoms associated with the service-connected lumbar spine disability (i.e. pain and other limits on physical activity).

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issues of entitlement to service connection for a neuropsychiatric disorder, as well as to TDIU.  Any additional development deemed necessary should be undertaken. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


